FILED
                              FOR PUBLICATION                                   JUN 05 2015

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                          FOR THE NINTH CIRCUIT


RONALD TAYLOR,                                  No. 11-55247

              Petitioner - Appellant,           D.C. No. 2:09-cv-05267-ODW-OP

 v.

MATTHEW L. CATE, Secretary of the               ORDER
California Department of Corrections
and Rehabilitation,

              Respondent - Appellee.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.